OPINIÓN DEL TRIBUNAL :
Considerando: que según la Sección 31 de la Ley definien-do y penando el desacato, aprobada en 1 de Marzo del año próximo pasado, en la orden ó mandamiento de arresto, además de constar la firma del Juez sentenciador, debe con-*502signarse el acto ó actos constitutivos de desacato, la fecha y lugar de su comisión y circunstancias de la misma, con especificación de la sentencia.
Considerando: que la falta de esos requisitos, como sucede en el presente caso, hace que la sentencia sea enteramente nula y sin efecto.
Considerando: que según el número 3 del artículo 483 del Código de Enjuiciamiento Criminal, se produce también la nulidad del mandamiento cuando éste es defectuoso en algún requisito fundamental de los que la ley exige:
Se declara nula y sin efecto la sentencia que en 27 de Abril último dictó la Corte de Distrito de San Juan, conde-nando á Mr. Hobart' S. Bird por el delito de desacato; se declara igualmente nulo el mandamiento de arresto; y en su consecuencia, se decreta la excarcelación inmediata de dicho Hobart S. Bird, sin fianza de ningún género, y queda cancelada la prestada en 28 de Abril último para estar en libertad hasta la resolución de la petición de Habeas Corpus, y notifíquese.
Jueces concurrentes: Presidente Quiñones y Asociados, Hernandez, Figueras, Sulzbacher y MacLeary.